DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 04/28/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “bypass buffer memory implemented in the memory controller when the first data block is actually requested by the processing circuitry within the duration threshold to enable the memory module to output the first data block directly from the plurality of volatile memory devices” in combination with the overall claimed limitations when interpreted in light of the specification.
Wang et al. US 2017/0091093 (“Wang”) and Sun et al. US 8,856,452 (“Sun”) are the closest prior art with respect to the parent application (Application No. 16/694,459 now US Patent 11,003,596). However, Wang and Sun, along or in combination, is silent with respect to the above-mentioned claim limitation.
In an updated search, another reference Farahani et al. US 2018/0165214 (“Farahani”) was obtained. Referring to FIG. 1 of Farahani, a processing system fills a memory access request for data (DATA 117 in FIG. 1) from a processor by bypassing a cache and directly sending the data (DATA 117) to the processor, paras 0013-0014. However, there are two problems with respect to the Farahani reference. The first problem is that the cache 130 that is bypassed is not within a memory controller 140. Even if the cache 130 can be considered as a buffer of the memory controller 140, the second and more important problem with the Farahani reference is that the cache 130 is bypassed when the requested data (DATA 117) is not predicted to be subsequently requested within a threshold period time, para 0028. This feature of the Farahani reference teaches away from the claimed invention.
It appears that prior art at this time neither anticipates nor renders obvious the claimed invention claimed in independent claim 1. Thus, claim 1 is patentable.
Independent claims 10 and 15 recite similar features and these claims are also patentable for the aforementioned reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132